       Case 4:20-cv-00327-RSB-CLR Document 1 Filed 12/31/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION
                                     IN ADMIRALTY

                                                )
                                                )
                                                )       Civil Action No.:
IN THE MATTER OF THE                            )
COMPLAINT OF BIBLIA, INC., AS                   )
OWNER OF TUGBOAT “John Parrish,”                )       COMPLAINT FOR LIMITATION AND
FOR EXONTERATION FROM OR                        )       EXONERATION
LIMITATION OF LIABILITY                         )
                                                )
                                                )
                                                )
                                                )
                                                )
                                                )

       COMES NOW Biblia Inc., owner of the towing vessel JOHN PARRISH, in this cause of

action for exoneration from and/or limitation of liability pursuant to 46 U.S.C. § 30501 et seq. and

Rule F of the Federal Rules of Civil Procedure, Supplemental Rules for Certain Admiralty and

Maritime Claims. In support thereof, Plaintiff respectfully asserts as follows:

       1.      This is a case of admiralty and maritime jurisdiction, as more fully described below.

       2.      At the time of the incident forming the basis of this Complaint, Plaintiff Biblia, Inc.

(“Owner”) was the owner of the JOHN PARRISH, a U.S. flagged towing vessel of 76 gross tons

burden, Official No. 543973 (“the Vessel”).

       3.      As of the filing of this Complaint, the Vessel is present within this judicial district.

Venue is proper in this Court pursuant to Supplemental Admiralty Rule F(9).

       4.      On or about September 23, 2020 the Vessel commenced a voyage (“the Voyage”)

from Savannah, Georgia to Mount Vernon, Indiana, where it took in tow the barge Lockwood 2002

(“the Barge”), which Barge belonged at all relevant times to a third party, and towed the Barge to

Newport News, Virginia on November 7, 2020.
                                                    1
       Case 4:20-cv-00327-RSB-CLR Document 1 Filed 12/31/20 Page 2 of 4




       5.      As of the commencement of the Voyage, the Vessel was tight, staunch, strong

seaworthy, crewed by competent seamen, and in all respects properly manned, fitted, and equipped

for the Voyage.

       6.      On or about November 3, 2020, in the course of the Voyage, the Vessel was under

navigation in the Atlantic Intracoastal Waterway in Carteret County, North Carolina. At all

relevant times, the Vessel was operated in a safe and prudent manner by her crew, at an appropriate

speed and with a proper lookout stationed on the Barge.

       7.         Shortly after the Vessel and Barge passed beneath the B. Cameron Langston

Bridge, and at about 1255 hours, Vessel was involved in a casualty (“the Casualty”) in which the

Barge came in contact with a pontoon boat owned by Tommy Gist, which was anchored in or near

the federally-maintained navigation channel to which the Vessel was confined in her navigation

with the Barge.

       8.      Upon information and belief, Tommy Gist was aboard the pontoon boat as of the

Casualty, as was another individual named Larry Sanderson.

       9.      Upon information and belief, Tommy Gist died in the course of the Casualty, and

Larry Sanderson sustained or may claimed to have sustained injuries in the Casualty of an extent

unknown to the Owner.

       10.     On or about November 25, 2020, the Owner received a written letter of

representation from counsel for Larry Sanderson, instructing the Owner to preserve evidence

relating to the Casualty.

       11.     The Casualty was not caused or contributed to by any fault or negligence within the

privity or knowledge of the Owner.




                                                2
        Case 4:20-cv-00327-RSB-CLR Document 1 Filed 12/31/20 Page 3 of 4




        12.      Owner therefore invokes the benefits of the Limitation of Shipowners’ Liability

Act, 46 U.S.C. § 30501 et seq., and Rule F of the Federal Rules of Civil Procedure, Supplemental

Rules for Certain Admiralty and Maritime Claims. In this regard, Owner will show that neither it

nor the Vessel are liable to any extent and are entitled to exoneration from liability for all losses,

damages or injury occasioned by reason of the matters aforesaid. Alternatively, and without

admitting liability, Owner will show that, in the event it is liable to any parties by reason of the

matters aforesaid, the Owner is entitled to limit its liability to the value of the Vessel as of the close

of the Voyage.

        13.      As of the close of the Voyage, the Vessel had, upon information and belief, an

insured value of $950,000.00. Towage for the Voyage was in the amount of $258,344.13.

        14.      Owner is not aware of any other pending suits or libels against it or the Vessel based

on the aforesaid casualty.

        15.      It is believed that Larry Sanderson and the beneficiaries or estate of Tommy Gist,

and possibly other persons whose identities are at present unknown to the Owner, may assert

claims against the Owner.

        16.      Owner fears that the amount of damages and/or claims described above and all

other possible claims against the Owner and Vessel may exceed the value of the Owner’s interest

in the Vessel and her pending towage. Owner proposes to file with the Court security in the form

of a bond from a federally-approved surety, in an amount equal to the Owner’s interest in the

Vessel and its pending towage, plus costs and interest at the rate of 6 percent per annum from the

date of the security.

        17.      This limitation is timely filed pursuant to 46 U.S.C. § 30511 and Supplemental

Admiralty Rule F.



                                                    3
      Case 4:20-cv-00327-RSB-CLR Document 1 Filed 12/31/20 Page 4 of 4




      WHEREFORE, Owner respectfully requests that this Court:

             a.     enjoin forthwith the prosecution of any other action or proceeding against
                    the Owner or its property with respect to any claim arising from the incident
                    described above;
             b.     issue a Notice to all persons asserting claims arising from the incident above
                    advising them to file their respective claims with the Clerk of this Court and
                    serve a copy thereof on the attorneys for Plaintiff on or before a date to be
                    fixed in such Notice;
             c.     order publication of such Notice in accordance with the applicable rules;
             d.     enter an Order approving Plaintiff’s proposal to provide security in the form
                    of a bond from a federally-approved surety, in the amount of $1,209,344.13,
                    plus costs and interest at the rate of 6% per annum, pending any
                    appraisement as may be ordered by the Court of the amount of the Owner’s
                    interest in the Vessel;
             e.     enter, upon trial of this matter, a judgment exonerating the Owner and
                    dismissing with prejudice at claimants’ cost all claims which may be filed
                    herein; or, in the alternative, judging that the Owner is entitled to limit its
                    liability to the value of its interest in the Vessel immediately after the
                    incident;
             f.      order that the Plaintiff and the Owner be granted such other relief to which
                    they show themselves justly entitled.


      This 31st day of December, 2020.

                                           ELLIS, PAINTER, RATTERREE & ADAMS LLP


                                           /s/ Philip Thompson
                                           PHILIP M. THOMPSON
                                           Georgia Bar No. 963572
                                           pthompson@epra-law.com
                                           Attorneys for Limitation Plaintiff Biblia, Inc., as
                                           owner of the JOHN PARRISH

Post Office Box 9946
Savannah, Georgia 31412
T: (912) 233-9700
F: (912) 233-2281




                                              4
